    enslogo.jpg [enslogo.jpg]


EMPLOYMENT AGREEMENT


THIS AGREEMENT is made on 1st April 2016 between:


(1)
EnerSys Reserve Power Pte Ltd, (the “Company”) having an office at 152 Beach
Road, #11-03 Gateway East, Singapore 189721; and



(2)
Mr Myles Jones, Passport No. (UK) 761216087 (the “Executive”)



WHEREAS, the Company is a wholly owned subsidiary of EnerSys Group shall
comprise EnerSys, its subsidiary companies and associated companies, including
the Company and EnerSys Asia (each a “Group Entity”).


NOW THEREFORE, the company and Executive agree as follows:


1.
General Provisions



1.1
The Company has agreed to appoint the Executive in the position of President,
Asia and the Executive accepts such appointment subject to the terms of this
agreement and successfully obtaining an employment pass to work in Singapore.



1.2
The Executive will commence the new appointment on 1st April 2016 until such
time that his employment is terminated in accordance with Clause 19.



1.3
This Agreement supersedes the provisions of the entire Executive’s previous
Employment Agreements and all previous Employment Agreements are hereby
cancelled including that signed with EH Europe GmbH dated 1st April 2012.



1.4
The Executive shall retain his complete rights to years of service and the
seniority with the company.



1.5
The Executive shall report directly to Todd Sechrist, Executive Vice President
and COO.



2.
Function and Fidelity



2.1
The duties of the Executive shall include, without limitation, those listed in
the job description in Appendix 1.



2.2
The Executive shall at all times perform his duties diligently and carefully and
in accordance with the lawful orders or directions given to him by the Company.













ENERSYS ASIA
No. 152, Beach Road
#11-03 Gateway East Building,
SINGAPORE 189721
Tel: +65 6508 1780 Fax: +65 6292 4380

--------------------------------------------------------------------------------

    enslogo.jpg [enslogo.jpg]


2.3
The Executive shall devote his full working capacity to the benefit of the
Company and the Group, and he shall promote the affairs of the Company and the
Group diligently and carefully.



2.4
If the Executive wishes to perform any employment task or assignment for or on
behalf of other entities (whether gratuitously or for gain), he must obtain the
prior written consent of the Company. This restriction does not apply to the
performance of employment tasks or assignments on behalf of a Group Entity.



2.5
If the Executive wishes to participate in any other entity or the running of his
own business, he must obtain the prior written consent of the Company. This
restriction does not apply to the purchase by the Executive of up to 10% of the
entire outstanding shares of a public listed company for personal investment
purposes.



2.6
During the term of this Agreement, the Executive shall not at any time make any
statement which, in the reasonable opinion of the Company, is untrue or
misleading in relation to the Company or the Group. After the termination of
this Agreement in accordance with Clause 19 or after the completion of the Term
(whichever is applicable) (both events to be collectively referred to as “End of
Employment”), the Executive shall not represent himself as being directly or
indirectly employed by or in any way connected with or interested in the
business of the Company or the Group.



3.    Place of Work and Working Hours    


3.1
The Executive’s place of work shall be at 152 Beach Road, #11-03 Gateway East,
Singapore 189721 and such other places as may be necessary for the proper
performance of his duties.



3.2
The normal working hours of the Executive shall be from 9.00 am to 5.30 pm
Monday to Friday. However the executive will use his discretion as to when he
needs to work beyond the above hours to ensure an orderly performance of his
duties.



4.
Base Salary/Superannuation



4.1
In return for the performance of his duties under this Agreement, the Company
shall pay the Executive a fixed gross annual base salary in the amount of
SGD420,000 (in words: Four Hundred and Twenty Thousand) (the ‘Fixed Base Salary)
which is payable on twelve months pro-rata basis in a year less any payroll
deductions that are payable on his salary. The company can arrange to split the
payroll between the UK and Singapore at a fixed exchange rate if the Executive
chooses to do it.



4.2
The Company shall pay the Executive a fixed annual allowance of SGD40,000 being
the Company contribution to the Executive pension and life insurance and it will
be paid in twelve monthly equal instalment. The Executive will not be entitled
to any further pension fund, life and personal accident insurance and social
contributions.





ENERSYS ASIA
No. 152, Beach Road
#11-03 Gateway East Building,
SINGAPORE 189721
Tel: +65 6508 1780 Fax: +65 6292 4380

--------------------------------------------------------------------------------

    enslogo.jpg [enslogo.jpg]


4.3
The Executive shall not be entitled to remuneration for overtime work.



5.
Management Incentive Program



5.1
In addition to the remuneration stated in sub-clause 4.1 the Executive shall be
entitled to participate in the EnerSys Management Incentive Program (MIP). The
MIP potential is 70% of his fixed annual salary pro-rata for months worked. Such
MIP payouts are not contractual and payout will be in accordance to the EnerSys
guidelines and rules set up yearly by the Compensation Committee. Any bonus
earned will be paid with the authorization of the President & CEO of EnerSys
following auditing of the accounts, normally in June of each year in respect of
bonus earned the previous fiscal year.



6.
Housing Allowance



6.1
The Company shall pay the Executive a fixed monthly housing allowance of SGD15,
500.



6.2
The Executive will be responsible for the utility, telephone, broadband and
cable television charges in his house/apartment.



7.    EnerSys Stock


7.1
All decisions regarding the allocation of EnerSys stock and vesting requirements
are at the sole discretion of the Compensation Committee of the EnerSys’ Board
of Directors.



8
Transportation



8.1
The Company will provide the Executive with a company car. The VP, Human
Resources shall approve the type of car to be provided and it will be fully
maintained by the Company. By mutual agreement the Company may replace the
company car with a car allowance that will be determined by the VP, Human
Resources.



8.2
All other details shall be regulated in accordance to the Company Car policy.



9.
Schooling

 
9.1
The Company will pay the costs of the Executive children’s education in an
International School in Singapore or a school in the UK with the agreement of
the Company. This will include middle through high school. The Company will
reimburse for required uniforms, fees, and books. Other costs such as field
trips, music lessons, sports fees, gym clothes, lunch, etc. will not be paid by
the Company.



9.2
The Company will not pay for any costs associated with the Executive children
college/university education. If his children attends full-time university
outside of Singapore, the Company will provide 2 coach class air tickets per
year for each child to visit him



ENERSYS ASIA
No. 152, Beach Road
#11-03 Gateway East Building,
SINGAPORE 189721
Tel: +65 6508 1780 Fax: +65 6292 4380

--------------------------------------------------------------------------------

    enslogo.jpg [enslogo.jpg]


in Singapore and this will be deducted from the Executive’s home visit
entitlement. This benefit will end, if his children graduate or no longer attend
full-time school.


10.
Medical Benefits



10.1
The Company will provide the Executive and his family with an Aetna Healthcare
plan. This benefit will be phased out at the end of the 5th year period and
thereafter the Executive will be provided with medical benefits in accordance
with the local policies/practices of the company.



11.
Vacation Leaves

    
11.1
The Executive shall be entitled to Thirty (30) working days of vacation per
calendar year pro-rated in accordance to the number of completed month of
service. The Executive vacation leave entitlement in Switzerland will be
calculated up to the date he starts on his assignment in Singapore and brought
forward to Singapore.



11.2
The Executive is entitled to all gazetted public holidays in Singapore.



12.    Home Visit to UK


12.1
The Company will provide 4 business class and 4 coach class return tickets to
the Executive and family for each full 12 months of service. These include the
air tickets provided in clause 9.2.

 
13.
Relocation and Integration Costs



13.1
The Company will pay for the relocation cost of the Executive personal and
household goods including pets from Switzerland to the UK and / or Singapore.



14.    Tax Provision


14.1
The Executive shall be fully responsible for all tax liabilities (including,
without limitation, income tax) arising from and in connection with all forms of
remuneration and benefits received from the Company under the terms of this
Agreement. The Company will appoint and pay the cost for tax expert to provide
support and assistance during and at the end of assignment to ensure proper
compliance with tax reporting requirements both in Singapore and the UK. In
particular, this will include the required tax filings. This same support and
assistance will be provided to the Executive for filing his tax return in
Switzerland as long as the Swiss authorities require this for any tax matters
related to the time the Executive resided in Switzerland as was required by the
Company.



14.2
Enersys Asia will meet any Singapore tax obligations on the housing, schooling,
medical and home leaves air-tickets.





ENERSYS ASIA
No. 152, Beach Road
#11-03 Gateway East Building,
SINGAPORE 189721
Tel: +65 6508 1780 Fax: +65 6292 4380

--------------------------------------------------------------------------------

    enslogo.jpg [enslogo.jpg]


15.
Visa, Passport and Work Permit Requirements



15.1
The Company will, at its expense, work with the Executive to arrange for
passport, visas and employment pass requirements that are necessary for working
in Singapore



16.
Confidentiality



During the term of this Agreement and twelve (12) months after the End of
Employment, the Executive undertakes to keep strictly confidential all matters
pertaining to the commercial interests of the Company and the Group. Without
limiting the scope of this confidentiality undertaking, the Executive shall
maintain strict confidentiality with respect to third parties and unauthorized
staff members of the Company as to all confidential or secret information or
business matters (including, without limitation, the Group’s production,
designs, marketing plans, financial matters and other business secrets)
(“Confidential Information”) of the Company or a Group Entity which comes to his
attention in the performance of his duties to the Company, irrespective of the
manner in which he obtained the Confidential Information. The Executive shall
also not use the Confidential Information for his own purposes or for any
purpose apart from the performance of his duties for the company.


17.
Non-Competition and Non-Solicitation Clause



17.1
During the term of this Agreement and six (6) months after the End of
Employment, the Executive undertakes not to carry out, concern or engage or
interest himself, either directly or indirectly, in the business or affairs or
any activities of any other person, business, firm, body corporate, undertaking
or company similar to or competing in any way with the Company or any Group
Entity (“Competitive Business”).



17.2
During the term of this Agreement and six (6) months after the End of
Employment, the Executive undertakes not to induce, or attempt to induce, any
employee, customer or supplier (“Company Person”) of the Company or a Group
Entity to terminate his/her or its employment with or patronage of the Company
or a Group Entity with a view to the taking up of employment in or the giving of
patronage to a Competitive Business. For the purposes of this sub-Clause 17.2, a
Company Person is someone who has been employed or involved commercially with
the Company or a Group Entity at any time during the one (1) year period
immediately preceding the End of Employment.



18.
Rights of Use and Inventions



18.1
All work results in connection with the activities of the Executive shall inure
exclusively to the Company. Where the work results are protected by copyright,
the Executive grants the Company the exclusive and unrestricted right of use for
all present and future kinds of use. Such right of use shall remain valid even
after the End of Employment. The Executive shall not be entitled to additional
remuneration for the granted rights of use. These are fully remunerated by the
Fixed Salary stated in sub-Clause 4.1.





ENERSYS ASIA
No. 152, Beach Road
#11-03 Gateway East Building,
SINGAPORE 189721
Tel: +65 6508 1780 Fax: +65 6292 4380

--------------------------------------------------------------------------------

    enslogo.jpg [enslogo.jpg]


18.2
During the term of this Agreement, the Executive shall from time to time fully
disclose to the Company any invention or discovery he may make or discover,
including any improvements, arising out of or in connection with the business of
the Company. The Executive agrees not to claim any proprietary interest in any
such inventions, discoveries or improvements.



18.3
Any inventions of the Executive and technical suggestions for improvement as
well as methods of engineering, patents, utility models, design patents and the
like developed by the Executive in connection with his activities for the
Company shall inure exclusively to the Company. The Company shall have the
unrestricted and exclusive right to use to the exclusion of the Executive who
shall not be entitled to additional remuneration. Where necessary, the Executive
shall transfer to the Company any respective right and claim which entitles the
Company to register patents, utility models or design patents in its own name
and for its own account.



19.
Termination of the Agreement



19.1
This Agreement shall terminate if any of the following events happens:



19.1.1
the Executive passes away;

19.1.2
the Executive turns sixty-two (62) years of age;

19.1.3
either party gives twelve (12) months’ notice in writing to the other; or

19.1.4
the Company becomes entitled to terminate this Agreement in accordance with
sub-Clause 19.2.



19.2
The Company shall be entitled to terminate this Agreement:



19.2.1
with twelve (12) months’ notice in writing if the Executive shall have been
incapacitated by reason of ill-health, accident (excluding injuries or accidents
incurred in the course of performing her duties) or other causes from performing
his duties under this Agreement for:



(i)
a continuous period of more than six (6) weeks: or

(ii)
periods of time aggregating six (6) weeks in the twelve (12) months immediately
preceding the giving of the notice under this sub-Clause 19.2.1.



19.2.2
without notice if in the reasonable opinion of the Company, the Executive shall:



(i)
have committed a criminal offence (whether or not resulting in a criminal
conviction in a court of law);

        
(ii)
have been guilty of any conduct (not amounting to a criminal offence) tending to
bring himself or the Company or Group into disrepute;





ENERSYS ASIA
No. 152, Beach Road
#11-03 Gateway East Building,
SINGAPORE 189721
Tel: +65 6508 1780 Fax: +65 6292 4380

--------------------------------------------------------------------------------

    enslogo.jpg [enslogo.jpg]


(iii)
have failed to perform his duties diligently and carefully or shall have
committed any serious, repeated or continuing material breach of his obligations
under this Agreement; or



(iv)
refuse or neglect to comply with any lawful orders or directions given to him by
the Company.



19.3
Clauses 16, 17 and 21 will survive termination of this Agreement.



20.
Repatriation



20.1
The Company will pay reasonable cost of repatriation back to UK in the event
that the Executive is unable to continue in his employment due to ill health of
either he or his spouse or children; or the Executive is being affected by the
Company restructuring exercise.



20.2
The Company will not be responsible for providing cost of repatriation when the
Executive service is terminated for cause or if he resigned on his own accord.



21.
Return of Property    



21.1
Upon the End of Employment, the Executive shall immediately return to the
Company and all documents, correspondence, records, drafts and the like
referring to the Company’s business and affairs (including any copies) which may
be in the possession or under the control of the Executive or to which the
Executive has at any time had access.     

    
22.
Miscellaneous Provisions



22.1
This Agreement constitutes the entire agreement and understanding of the parties
relating to its subject matter and supersedes any and all prior and
contemporaneous agreements and understandings, representations and assurances,
whether oral or written, relating to its subject matter.



22.2
The headings of the clause in this Agreement are for the sake of convenience
only and have no legal effect.



22.3
Amendments and supplements of this Agreement must be in writing to be effective.
This also applies for an amendment of this sub-Clause 22.3.



22.4
The parties undertake to keep in confidence the provisions of this Agreement.

 
22.5
This Agreement shall be personal to the Executive and the Executive shall not be
entitled to assign or transfer any rights or obligations under this Agreement.





ENERSYS ASIA
No. 152, Beach Road
#11-03 Gateway East Building,
SINGAPORE 189721
Tel: +65 6508 1780 Fax: +65 6292 4380

--------------------------------------------------------------------------------

    enslogo.jpg [enslogo.jpg]


22.6
All provisions of this Agreement shall be severable and no provision shall be
affected by the invalidity of any other provision to the extent such invalidity
does not render such other provision invalid. In the event of the invalidity of
any provision of this Agreement, it shall be interpreted and enforced as if all
the provisions thereby rendered invalid were not contained in this Agreement. If
any provision of this Agreement shall be susceptible to two interpretations, one
of which would render the provision invalid and the other of which would cause
the provision to be valid, the latter interpretation shall be adopted. If any
provision of this Agreement shall be prohibited by or adjudicated by a court to
be unlawful, void or unenforceable, such provision shall to the extent required
be severed from this Agreement and rendered ineffective as far as possible
without modifying the remaining provisions of this Agreement and shall not in
any way affect any other provision of this Agreement or the validity or the
enforcement of the rest of this Agreement.



22.7
This Agreement shall be governed by and construed in accordance with the laws of
Singapore and the Company and the Executive agree to submit to the non-exclusive
jurisdiction of the Singapore courts.



22.8
This Agreement may be signed in counterparts with the same force and effect as
if all parties had signed a single original. The Executive confirms his receipt
of an executed copy of this Agreement signed by the Company.













/s/ Cyril Forrest
/s/ Myles Jones

            
Sid Forrest
Myles Jones

Vice President, HR                        




25 Feb 2016
20 Feb 2016    

Date
Date    





/s/ Todd M. Sechrist
Director
EnerSys Reserve Power Pte. Ltd.








ENERSYS ASIA
No. 152, Beach Road
#11-03 Gateway East Building,
SINGAPORE 189721
Tel: +65 6508 1780 Fax: +65 6292 4380